—Order unanimously reversed on the law without costs and motion granted. Memorandum: Supreme Court abused its discretion in denying defendants’ motion to bifurcate the trial. As a general rule, “[tissues of liability and damages in a negligence action are distinct and severable issues that should be tried and determined separately” (Hrusa v Bogdan, 278 AD2d 947; see, Stevens v Dorsaneo, 267 AD2d 997). Plaintiffs failed to establish the applicability of the exception to the general rule, which arises when “the injuries sustained by plaintiffs have an important bearing on the issue of liability and are probative in determining how the accident occurred” (Guizzotti v English, 273 AD2d 932). (Appeal from Order of Supreme Court, Erie County, Fahey, J. — Bifurcate Trial.) Present — Green, J. P., Hurlbutt, Scudder, Kehoe and Gorski, JJ.